DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “first sensor being in front of the evaporator” and “second temperature sensor in the rear end of the circulation duct” (figures do not show location of the sensors.  It looks like first temp sensor 717 points at a duct in fig 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claims 21, 23-24, 30-34 are objected to because of the following informalities:  Claims 21, 23-24, 30-34 each recites “sensing…through the opening and closing sensing unit” or “sensing…through the…temperature sensor”.  It looks like the limitation is “sensing…with the opening and closing sensing unit” or “sensing…with the temperature sensor”.  It’s recommended that applicant change the word “through” to “with” or “using”.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: The first temperature sensor has both item number 717 and item number 7171.  It looks like the correct item number is 717.  
Claim 21 recites “…dehumidifying mode” in 2nd to the last line, but the detail of second step in claim 23 is under drying mode according to instant specification [0137] (which follows the flowchart in fig 10.  Also instant spec states “FIG. 10 is a flowchart showing a method of controlling the laundry treating apparatus using the control system of FIG. 10 when a drying mode is selected” in BRIEF DESCRIPTION OF THE DRAWINGS).  Claim 21 recites “first predetermined temperature and first driving frequency”, which in actuality is part of figure 10.  Therefore, it looks like the claim tree from claim 21-26 is under drying mode.  Therefore the 
Claim 24 recites “periodically increasing the first predetermined driving frequency by a predetermined increment of frequency if temperature of the refrigerant (Tr) is lower than the second predetermined temperature”.  However, the instant specification para [0138] states the variable that is compared with the second predetermined temperature is the temperature of air (Ta).  Therefore this function is not in the original specification.
Claim 28 recites “a drying mode”, but the detail of second step in claim 30 is under a humidifying mode according to instant specification [0138] (which follows the flowchart in fig 10.  Also instant spec states “FIG. 11 is a flowchart showing a method of controlling the laundry treating apparatus using the control system of FIG. 11 when a dehumidifying mode is selected” in BRIEF DESCRIPTION OF THE DRAWINGS).  Claim 28 recites “second predetermined opening degree and second predetermined driving frequency”, which in actuality is part of figure 11.  Therefore, it looks like the claim tree from claim 28-33 is under dehumidifying mode.  Therefore the limitations from claims 28-33 are not shown in original specification.
Claim 31 recites “if temperature of the refrigerant (Tr) is lower than the fourth predetermined temperature”.  However, the instant specification para [0152] states the variable that is compared with the fourth predetermined temperature is the temperature of air (Ta).  Therefore this function is not in the original specification.
Claims 23-24 and 30-31 recites “predetermined increment of degree” or “predetermined increment of frequency”.  Those limitations are not in the original specification.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
1. “opening and closing sensing unit for sensing” in claim 21
2. “support unit for support” in claim 21
3. “suction unit…for introducing air” in claim 21
4. “discharge unit…for supplying air” in claim 21
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “open surface”.  The word “open” means “not covered” according to Merriam-Webster dictionary.  However, the word “surface” implies a top or a cover or a physical structure.  It’s unclear if the limitation is trying to say “an opening” or “a surface”.  Examiner recommend applicant to amend the limitation to “a surface with an opening”.
Claim 21 recites “a first temperature sensor…in front of the evaporator”.  It’s not clear if the limitation means the first temperature sensor is physically in front of the evaporator or upstream (in flow direction of the refrigerant) from the evaporator.  Examiner recommend applicant to amend the limitation to “a first temperature sensor…upstream from the evaporator in a flow direction of the refrigerant”.
Claim 21 recites “in the rear end of the circulation duct”.  It’s unclear if the limitation is talking about the physical relative location of the system (such as behind the circulation duct or on a rear outer surface of the duct when users stand in front of the apparatus) or in terms of flow direction (downstream end) of the duct in airflow direction.  Examiner recommend applicant to amend the limitation to “…in the downstream end of the circulation duct in air flow direction”.
Claim 21 recites the limitation "the rear end" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the control signal" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
the control signal from the first temperature sensor and the second temperature sensor”.  It’s unclear how there can be only one control signal coming from plural sensors.  Examiner recommend applicant to amend the limitation to “control signals from the first temperature sensor and the second temperature sensor”.  
Claim 21 recites the limitation "the operation" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “messages of operation” in line 23.  It’s not clear if the “operation” refers back to “operation of the air supply unit” in previous line. 
Claim 21 recites “dehumidifying mode”, and claim 28 recites “drying mode”.  Dehumidifying and drying both can be interpreted to be “removing moisture”.  Therefore, it’s not clear what that details of dehumidifying and drying modes are required in order to distinguish “dehumidifying” from “drying” because those two words are interchangeable.   Examiner recommend applicant to include functional languages from the instant specification [0123] “a drying mode in which the laundry in the receiving space 31 is refreshed in the state in which the door 11 is closed and a dehumidification mode in which the air in the room is dehumidified in the state in which the door 11 is open” to clarify the difference. 
Claim 23 recites the limitation "the first predetermined temperature" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the second predetermined temperature" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the temperature and humidity in a room" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
30 recites the limitation "the third predetermined temperature" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the fourth predetermined temperature" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the temperature and humidity in a room" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140317948) in view of Kim (US 7926201), further in view of Whipple (US 5711159).
Regarding claim 21, Lee teaches a control method “for a laundry treating apparatus comprising: a cabinet configured to define a receiving space for receiving laundry, the cabinet having an open surface; a door hingedly provided at the cabinet for opening and closing the open surface of the cabinet; an opening and closing sensing unit for sensing whether the door is open or closed and sensing an opening angle of the door; a display panel provided on an outer surface of the door; a laundry support unit provided in the receiving space for supporting laundry; a machinery compartment provided in the cabinet for defining a space that is separate from the receiving space, an air suction unit provided in the receiving space, and introducing air from the receiving space into the machinery compartment; an air discharge unit provided in the receiving space, and supplying air from the machinery compartment into the receiving space; an air supply unit provided in the machinery compartment and including: a circulation duct provided in the machinery compartment and connected with the air suction unit and the air discharge unit for circulating air in the receiving space; a blower provided in the circulation duct; a heat exchanger including an expansion valve, an evaporator, a refrigerant pipe and an compressor for circulate a refrigerant to constitute a refrigerating cycle; a first temperature sensor located in the refrigerant pipe in front of the evaporator and configured to measure a temperature of the refrigerant (Tr) that is supplied to the evaporator; and a second temperature sensor located in the rear end of the circulation duct and configured to measure a temperature of the air (Ta) that is discharged through the air discharge unit; and a controller receiving information about whether the door is open or closed from the opening and closing sensing unit, receiving the control signal from the first temperature sensor and the second temperature sensor, controlling the operation of the air supply unit, receiving an input mode by user from the display panel and displaying messages of operation” (This part in preamble is intended use), the control method comprising:
receiving an input mode (when users turn on the machine 100 shown in fig 1, the input mode in this case would be “machine on” or electricity is provided to the apparatus);
initiating a blower (Blower 715 in fig 2 would be turned on or initiated by users turning on machine);
a door (11, fig 1) that can be open or closed;
an expansion valve (EX, fig 2) that can be opened to a first predetermined opening degree (such as fully open) and a compressor (C, fig 2) that can be driven at a first predetermined driving frequency (such as when compressor runs at a first speed).  
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met…. See Ex parte Schulhauser… "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed"… Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim”. Therefore under broadest reasonable interpretation for this limitation, the method step of “opening the expansion valve to a first predetermined opening degree and driving the compressor at a first predetermined driving frequency” is not positively recited as actually occurring, therefore this method step is not required.
Lee fails to teach the input mode is received from a display panel; sensing whether the door (which is a closure) is open or closed through the opening and closing sensing unit based on the input mode.
Kim teaches an input mode is received from a display panel (9, fig 2.  Also col 6 lines 50-52, “The control panel 9 includes an input unit 9a for acquiring an input from the user”).
It would have been obvious at the time of filing to modify Lee as taught by Kim by adding a display panel that include an input unit in order for users to input a desired operation for the laundry treatment apparatus, such as drying or wrinkle removal mode.  (Noted that Lee facilitate drying, deodorization, wrinkle removal and sanitization of laundry.” In [0010].  Therefore Lee teaches plural operation modes.  Adding a control panel that includes an input unit as taught by Kim would allow users to choose operations such as drying or wrinkle removal mode.
Whipple teaches sensing (using sensor 173) whether a door is open or closed (col 5 lines 58-64, “A first compartment access-door position sensor 173…to provide input signals to the controller corresponding to access door position (typically, the signal need only correspond to one of two conditions, door open or shut)”) through a door opening and closing sensing unit (door sensor 173) based on an input mode (when users turn on power of the system).
It would have been obvious at the time of filing to modify Lee in view of Kim as taught by Whipple by adding a door sensor coupled to controller in order to adjust the refrigeration/cooling cycle according to the door position (Whipple teaches in figure that controller 165 receives signal from sensor 173 and controller 165 controls the refrigeration system operation for evaporator, compressor, condenser, etc)
Regarding claim 22, Lee in view of Kim, Whipple teaches “displaying an error message at the display panel, if the input mode is the dehumidifying mode and the door is closed” (See contingent rationale in claim 21, examiner interprets that this method step is not positively recited and is not required because of the contingency limitation “if…”).
Regarding claim 27, Lee in view of Kim, Whipple teaches sensing (using door sensor 173 of Whipple) the opening angle of the door; adjusting (using Whipple controller 165) the first predetermined opening degree and the first predetermined driving frequency respectively, based on the opening angle of the door (See Whipple figure, controller 165 receives signal from sensor 173 and send control signals to compressor 144 and expansion valve 149).

Regarding claim 29, Lee in view of Kim, Whipple teaches “displaying an error message at the display panel, if the input mode is the drying mode and the door is open” (See contingent rationale in claim 21, examiner interprets that this method step is not positively recited and is not required because of the contingency limitation “if…”).

Claims 23-26 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140317948) in view of Kim (US 7926201), further in view of Whipple (US 5711159), and further in view of Yoo (US 20090248206).
Regarding claim 23, Lee in view of Kim, Whipple teaches all the limitations of claim 22, as well as controller capable of (see Whipple figure) changing opening degree of expansion valve (Whipple expansion device 149). 
Lee in view of Kim, Whipple fails to teach periodically measuring the temperature of the refrigerant (Tr) through the first temperature sensor; and periodically decreasing the first predetermined opening degree by a predetermined decrement of degree if the temperature of the refrigerant (Tr) is higher than the first predetermined temperature, or periodically increasing the first predetermined opening degree by a predetermined increment of degree if temperature of the refrigerant (Tr) is lower than the first predetermined temperature.

As for the limitation “periodically decreasing the first predetermined opening degree by a predetermined decrement of degree if the temperature of the refrigerant (Tr) is higher than the first predetermined temperature, or periodically increasing the first predetermined opening degree by a predetermined increment of degree if temperature of the refrigerant (Tr) is lower than the first predetermined temperature”, it’s noted that this limitation is a contingent limitation. See contingency rationale in claim 21, examiner interprets that this method steps are not positively recited and are not required because of the contingency limitation “if…”
It would have been obvious at the time of filing to modify Lee in view of Kim, Whipple as taught by Yoo by adding a temperature sensor to monitor refrigerant temperature in order for users to monitor the status of the refrigeration circuit (Yoo teaches a step of informing users based on temperature reading in fig 4).
Regarding claim 24, Lee in view of Kim, Whipple, Yoo teaches periodically measuring the temperature of the air (Ta) through a second temperature sensor (Yoo [0057] lines 1-2, “sensor 50 may sense temperature information of air passing the heat exchanger”) ; and
As for the limitation “periodically decreasing the first predetermined driving frequency by a predetermined decrement of frequency if the temperature of the air (Ta) is higher than the second predetermined temperature, or periodically increasing the first predetermined driving frequency by a predetermined increment of frequency if temperature of the refrigerant (Tr) is lower than the second predetermined temperature”, it’s noted that this limitation is a contingent limitation. See contingency rationale in claim 21, examiner interprets that this method steps are not positively recited and are not required because of the contingency limitation “if…”
the microcomputer 90a performs the drying operation for at least the set time”.  At S44, the software determines if a set time has elapsed.  Since col 17 lines 31-35 teaches that set time can be the dehumidifying or drying time, the controller would know if a set time, which is a predetermined operation time, of the dehumidification mode is elapsed.)
Regarding claim 26, Lee in view of Kim, Whipple, Yoo teaches the predetermined operation time of the dehumidification mode is changed by user through the display panel (Kim col 4 line 23-24, “users input…in a wanted time”.  By the word “wanted”, it implies that users can change operation time.)
Regarding claim 30, Lee in view of Kim, Whipple teaches all the limitations of claim 22, as well as controller capable of (see Whipple figure) changing opening degree of expansion valve (Whipple expansion device 149). 
Lee in view of Kim, Whipple fails to teach periodically measuring the temperature of the refrigerant (Tr) through the first temperature sensor; and periodically decreasing the second predetermined opening degree by a predetermined decrement of degree if the temperature of the refrigerant (Tr) is higher than the third predetermined temperature, or periodically increasing the second predetermined opening degree by a predetermined increment of degree if temperature of the refrigerant (Tr) is lower than the third predetermined temperature.
Yoo teaches a sensor ([0052] lines 2-3, “sensor may sense a temperature of refrigerant”) capable of periodically (such as every second) measuring temperature of refrigerant.  

It would have been obvious at the time of filing to modify Lee in view of Kim, Whipple as taught by Yoo by adding a temperature sensor to monitor refrigerant temperature in order for users to monitor the status of the refrigeration circuit (Yoo teaches a step of informing users based on temperature reading in S450 of fig 4).
Regarding claim 31, Lee in view of Kim, Whipple, Yoo teaches periodically (such as every second) measuring the temperature of the air (Ta) through a second temperature sensor (Yoo [0057] lines 1-2, “sensor 50 may sense temperature information of air passing the heat exchanger”  Sensor is capable of measuring in every second) ; and
As for the limitation “periodically decreasing the second predetermined driving frequency by a predetermined decrement of frequency if the temperature of the air (Ta) is higher than the fourth predetermined temperature, or periodically increasing the second predetermined driving frequency by a predetermined increment of frequency if temperature of the refrigerant (Tr) is lower than the fourth predetermined temperature”, it’s noted that this limitation is a contingent limitation. See contingency rationale in claim 21, examiner interprets that this method steps are not positively recited and are not required because of the contingency limitation “if…”
the microcomputer 90a performs the drying operation for at least the set time”.  At S44, the software determines if a set time has elapsed.  Since col 17 lines 31-35 teaches set time can be the dehumidifying or drying time, the controller would know if a set time, which is a predetermined operation time, of the dehumidification mode is elapsed.)
Regarding claim 33, Lee in view of Kim, Whipple, Yoo teaches the predetermined operation time of the drying mode is changed by user through the display panel (Kim col 4 line 23-24, “users input…in a wanted time”.  By the word “wanted”, it implies that users can change time.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KO-WEI LIN/Examiner, Art Unit 3762